     Case 1:19-cv-01365-LO-TCB Document 1 Filed 10/25/19 Page 1 of 5 PageID# 1



                          IN THE UNITED STATE DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


ROBERT A. DUFF                                                      )
12637 Chapel Road                                                   )
Clifton, Virginia 20124-1717                                        )
                                                                    )
         Plaintiff,                                                 )
                                                                    )
v.                                                                  ) Case No. 1:19-cv-1365
                                                                    )
UNITED STATES OF AMERICA                                            )
                                                                    )
Serve:                                                              )
                                                                    )
         United States Attorney                                     )
         For The Eastern District Of Virginia                       )
         Justin W. Williams United States Attorney's Building       )
         2100 Jamieson Ave                                          )
         Alexandria, VA 22314                                       )
                                                                    )
         AND                                                        )
                                                                    )
      Via Registered or Certified Mail                              )
      Attorney General of the United States at                      )
      District of Columbia                                          )
      US Department of Justice                                      )
      950 Pennsylvania Ave., NW                                     )
      Washington, DC 20530-0001                                     )
_______________________________                                     )

                                          COMPLAINT

         COMES NOW, ROBERT A. DUFF, by and through Counsel, and for his Complaint

against the UNITED STATES OF AMERICA (hereafter referred to as the “United States of

America” or the “IRS”), states as follows:

                                  STATEMENT OF THE CASE

1.       The issue in this case is whether the IRS properly denied certain deductions claimed by

Robert A. Duff (“Plaintiff” or “Taxpayer) and assessed certain accuracy related penalties against

                                                 1
     Case 1:19-cv-01365-LO-TCB Document 1 Filed 10/25/19 Page 2 of 5 PageID# 2



the Taxpayer in his income tax return form 1040 for tax year 2013. Taxpayer is due a refund

from the IRS for the 2013 tax year in the amount of $86,706.69, plus penalties, interest and other

relief as requested herein.

                                           THE PARTIES

2.       Robert A. Duff (“Plaintiff” or “Taxpayer) is an individual who resides at 12637 Chapel

Road, Clifton, Virginia 20124-1717.

3.       The United States of America (“United States” or “IRS”) is the defendant herein acting

through the federal government for the United States of America.

                                   JURISIDCTION AND VENUE


4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1346(a) because this

case is a civil action against the United States of America for the recovery of an internal revenue

tax erroneously assessed and collected, and a penalty collected without authority. Taxpayers are

entitled to judicial review under 26 U.S.C § 7422 of the Internal Revenue Code, which permits

review of any agency denial of a claim for a refund.

5.       Venue is appropriate in this District pursuant to 28 U.S.C. § 1402(a)(1) because the

Taxpayer resides in the in the Eastern District Of Virginia.

6.       Taxpayer has standing to bring this claim in this Court, and this dispute is ripe for this

Court’s review.

                                     STATEMENT OF FACTS

7.       Taxpayer filed a Form 1040 with his wife VICKIE L. FRISBY (they are now divorced)

for 2013 which was processed by the IRS on July 25, 2016. Ms. Frisby unsuccessfully filed for

innocent spouse relief, which was denied on November 1, 2018. However, all tax payments

made which are subject to the refund claim made herein were made by Plaintiff and therefore he


                                                   2
     Case 1:19-cv-01365-LO-TCB Document 1 Filed 10/25/19 Page 3 of 5 PageID# 3



is the real party in interest. To the extent that Ms. Frisby needs t be joined herein, Taxpayer

asserts that he is acting in her best interests in asserting this claim. Further, this filing herein can

be ratified by Ms. Frisby in a timely manner.

8.       On his return, Taxpayer claimed various deductions for state and local taxes, and real

estate taxes, charitable contributions and gambling losses.

9.       The IRS audited said return and improperly denied many of these deductions.

10.      After said audit, Taxpayer has paid all of the subject taxes due as a result of the audit of

tax year 2013.

11.      The Taxpayer then filed a refund claim for tax year 2013, and Taxpayer filed such claim

without prejudice to seeking a full refund for all overpayments should litigation be necessary.

Therefore, taxpayer submitted a claim for refund to the IRS for 2013 in the amount of

$93,249.70.

12.      The IRS reviewed said claim, and ultimately through the IRS Appeals Office, they

partially disallowed such refund claim by Notice dated September 23, 2019, a copy of which is

attached as Exhibit “A.”.

13.      The IRS denied $86,706.69 of said claim based upon it improperly denying proper

deductions, specifically including a denial of a $100,000.00 charitable deduction by Taxpayer in

2013 paid to Diamond Dream Foundation, Inc. See Exhibit “B”, attached hereto.

14.      Taxpayer has exhausted all administrative remedies prior to filing this action.

15.      In excess of 180 days has now passed since said claim for refund was filed and not fully

accepted.

16.      Taxpayer has made repeated unsuccessful attempts to contact the IRS for a status report

on the Taxpayer’s full request for a refund, but the IRS has refused, neglected and failed to



                                                   3
  Case 1:19-cv-01365-LO-TCB Document 1 Filed 10/25/19 Page 4 of 5 PageID# 4



refund all said monies to Taxpayer and has improperly claimed excessive tax, penalties and

interests are still due from the taxpayer through its various notices and demands for payment.

17.    Taxpayer is due a full refund from the IRS for their 2013 tax year in the amount of

$86,706.69.



                              COUNT I – CLAIM FOR REFUND

18.    Taxpayers re-allege paragraphs 1 – 17 as if set for fully herein.

19.    The IRS improperly denied certain deductions and losses claimed by Taxpayer, increased

the tax due commensurately and assessed certain interest and penalties on the Taxpayers for their

2013 tax year in violation of Internal Revenue Code which permit a taxpayer to deduct

contributions and other itemized deductions and losses.

20.    Accordingly, Taxpayer is due a refund from the IRS for their 2013 tax year in the amount

of $86,706.69 and other relief as appropriate.

                                         PRAYERS FOR RELIEF

       WHEREFORE, Robert A. Duff, respectfully requests that this Court award the following

relief against the United States Of America:

           a. Enter judgment for Taxpayer and against the United States in the amount of

               $86,706.69; and

           b. Direct the United States to refund to Taxpayers $86,706.69, and make all other

               proper adjustments on taxpayer’s income tax for 2013, so that all penalties and

               interest for 2013 are deleted and otherwise properly adjusted;

           c. Direct the United States to make all other adjustments and corrections on

               Taxpayer’s income tax account for tax year 2013 so that all penalties, and interest



                                                 4
 Case 1:19-cv-01365-LO-TCB Document 1 Filed 10/25/19 Page 5 of 5 PageID# 5



             are deleted or otherwise properly adjusted and enjoin the IRS from sending

             further collection notices and/or engaging in further collection activities for tax

             year 2013;

          d. Award Taxpayers its expenses, costs, fees and other disbursements associated

             with the filing and maintenance of this action, including reasonable attorneys’

             fees; and

          e. Provide such other and further relief as the cause may require.

                                                                    Respectfully Submitted,
                                                                    Robert A. Duff
                                                                    By Counsel



/s/ Jay Ian Igiel, Esq.
Jay Ian Igiel, Esq. (VSB#65576)
Robert B. Nealon. Esq. (VSB#23096)
NEALON & ASSOCIATES, P.C.
119 North Henry Street
Alexandria, Virginia 22314
Phone: (703) 684-5755
Fax: (703) 684-0153
Email: jigiel@nealon.com
Email: rbnealon.com
Counsel For Defendants




                                               5
